Pursuant to the provisions of rule 1 of the Rules of Civil Practice, Philip A. Robty, Esq., residing at Goshen, in the county of Orange, is hereby appointed a member of the committee on character and fitness of applicants for admission to the bar in and for the Ninth Judicial District, in place of Honorable Gbaham Wits chief, elected a justice of the Supreme Court, to serve on such committee during the pleasure of the court; such appointment to take effect January 15, 1930. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.